t c memo united_states tax_court thomas and deborah mcintyre petitioners v commissioner of internal revenue respondent docket nos filed date terri a merriam jaret r coles and adam j blake for petitioners nhi t luu for respondent memorandum findings_of_fact and opinion kroupa judge these consolidated cases are affected items proceedings stemming from petitioners’ involvement in hoyt cattle partnerships almost twenty years ago petitioners claimed hoyt 1jaret r coles and adam j blake both filed motions to withdraw as petitioners’ counsel we granted both motions partnership losses totaling dollar_figure on the returns for and the relevant years after concession sec_2 the sole issue is whether petitioners are liable for the sec_6662 accuracy- related penalties for those years rather than raise a substantive defense petitioners raise a procedural argument they argue they should not be held liable for the penalties because they argue the penalties are based on invalid returns we find petitioners are liable for the penalties findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioners resided in colorado at the time they filed the petition in docket no they resided in missouri at the time they filed the petition in docket no petitioners’ background petitioner husband petitioner has a bachelor’s degree in business management with a minor in finance from texas tech he has held various business-related positions including manager of a savings and loan company mortgage banker and part owner of a 2petitioners concede they are liable for the sec_6662 accuracy-related_penalty for 3all section references are to the internal_revenue_code in effect for the relevant years temporary staffing business petitioner sold his interest in the temporary staffing business for a substantial amount in petitioners’ investment with hoyt petitioner learned about the hoyt organization4 in he attended a seminar on investing in the stock market and he anticipated having funds to invest another seminar attendee who had previously invested with hoyt informed petitioner of the hoyt investment opportunity petitioner paid the hoyt organization dollar_figure for promotional materials pertaining to the cattle partnerships the materials focused heavily on the investors’ tax savings one of the documents described the investment several times as a tax_shelter which petitioner admits was a red flag that warranted further investigation the promotional materials also warned that a change in tax laws or an internal_revenue_service irs examination could subject the investor to penalties and interest on the federal tax_liability petitioner did not consult with a 4jay hoyt organized and promoted to numerous investors and operated as a general_partner a total of almost cattle- breeding partnerships between and he also formed partnerships to help manage or operate aspects of the hoyt organization that included preparing tax returns for each investor we determined in that hoyt cattle operations lacked economic_substance durham farms j v v commissioner tcmemo_2000_159 affd 59_fedappx_952 9th cir the commissioner subsequently removed all hoyt income and deductions from the investor partnership returns and then he made computational adjustments to the individual partners’ returns following the respective partnership proceedings tax consultant attorney or any other independent adviser before investing with hoyt petitioner discussed the hoyt cattle partnerships with jay hoyt and dave barne sec_5 by telephone petitioner believed that jay hoyt’s certification as an enrolled_agent meant that the hoyt cattle operations were legitimate petitioner never met however with anyone from the hoyt organization in person nor did he visit any of the hoyt ranches he spoke with only one of the two or three references the hoyt organization provided the reference merely confirmed everything that petitioner had been told about the hoyt investment petitioner orally informed the hoyt organization in of his decision to invest in the cattle partnerships the hoyt organization sent petitioner paperwork but petitioner does not recall what documents if any he signed petitioner did not have any adviser or attorney review the paperwork petitioners paid the hoyt organization dollar_figure in they were partners in durham genetic engineering dge durham genetic engineering dge durham genetic 5dave barnes was an employee of the hoyt organization see keller v commissioner tcmemo_2006_131 affd in part and reversed in part 556_f3d_1056 9th cir 6this amount includes the dollar_figure payment petitioners made for the promotional materials engineering dge and shorthorn genetic engineering sge in petitioners’ returns for the relevant years petitioners had their personal accountant prepare their individual federal_income_tax return for each of the relevant years these accountant-prepared documents did not include any hoyt partnership items petitioners then submitted the accountant-prepared documents to the hoyt organization for the addition of hoyt partnership items including losses the hoyt organization added the hoyt losses to the documents and attached schedules k-1 partner’s share of income credits deductions etc before returning them to petitioners for filing with the irs these hoyt-prepared returns and schedules k-1 were the only documents petitioners ever received from the hoyt organization after they invested petitioners never contacted the hoyt organization to request nor were they ever given copies of the partnership returns for any of their hoyt investments petitioners filed with the irs what the hoyt organization directed them to file as a return for the filing the filing included a form_1045 application_for tentative refund which attached a form_1040 u s individual_income_tax_return for and schedules k-1 for the hoyt partnerships for petitioners signed the form_1045 under penalty of perjury but did not sign the attached form_1040 petitioners mailed the filing via certified mail from hempstead texas they claimed hoyt partnership losses totaling dollar_figure on the form_1040 this amount of partnership losses was almost seven times the amount petitioners had invested with the hoyt organization that year the partnership losses reduced petitioners’ tax_liability for to dollar_figure and generated a dollar_figure net_operating_loss that petitioners carried back to petitioners submitted a dollar_figure check with the filing as payment of the tax_liability for respondent processed the filing as a return for and a net_operating_loss_carryback to respondent accepted the dollar_figure check as payment for the tax_liability respondent issued and mailed to petitioners a dollar_figure refund for petitioners filed no other return for the deficiency_notice decision documents were entered in hoyt partnership proceedings for taxable_year respondent made computational adjustments to petitioners’ tax_liabilities for each of the years 7petitioners had reported a dollar_figure tax_liability on the original return for 8petitioners attempted to file on date an amended_return for that did not report any hoyt losses or income the amended_return is irrelevant however because it was filed almost five years after the original return had been processed through that were based on the decisions entered in the partnership proceedings respondent disallowed portions of petitioners’ distributive shares of losses from the partnerships resulting in a dollar_figure underpayment of federal_income_tax for respondent also disallowed the net_operating_loss_carryback for and determined a dollar_figure underpayment for that year respondent determined petitioners were liable for a sec_6662 accuracy-related_penalty for each of the three years respondent issued petitioners affected items notices for the deficiencies and penalties at issue as previously mentioned petitioners concede they are liable for the accuracy- related penalty for the penalties are dollar_figure for and dollar_figure for discussion the sole issue for decision9 is whether petitioners are liable for the accuracy-related penalties10 for and 9we have already determined that we have no jurisdiction over respondent’s computational adjustments of the deficiencies in these affected items proceedings see mcintyre v commissioner tcmemo_2009_305 10a taxpayer is liable for an accuracy-related_penalty for any portion of an underpayment attributable to among other things a substantial_understatement_of_income_tax sec_6662 and b there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of either percent of the tax required to be shown on the return or dollar_figure sec_6662 sec_1_6662-4 income_tax regs respondent has met his burden of production with respect to petitioners’ substantial_understatement_of_income_tax petitioners acknowledge that they did not act reasonably or in good_faith as a defense against the penaltiesdollar_figure they conceded after trial that they have not established reasonable_cause or good_faith see sec_6664 116_tc_438 sec_1_6664-4 income_tax regs instead petitioners argue that they are not liable for the accuracy- related penalties for and because of a procedural defect they argue that the filing respondent processed was an invalid return they claim that the form_1040 included with the filing is invalid because it is unsigneddollar_figure petitioners argue that by extension they cannot be held liable for the penalties for because those penalties are attributable to a net carryback from the unsigned form_1040 11the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if the taxpayer proves that there was reasonable_cause for his or her position and that he or she acted in good_faith with respect to such portion sec_6664 116_tc_438 sec_1_6664-4 income_tax regs the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess his or her proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional sec_1_6664-4 income_tax regs the taxpayer bears the burden of proving reasonable_cause higbee v commissioner supra pincite 12petitioners also argue that the return is invalid because they were not partners in any hoyt partnerships in we held in our previous opinion mcintyre v commissioner supra that we lack jurisdiction in this affected items proceeding to consider petitioners’ status as partners in because it is a partnership_item to be addressed if at all at the partnership level accordingly we will not consider petitioners’ partnership-level argument in this affected items proceeding first and foremost petitioners’ argument regarding the validity of the filing confuses the issuedollar_figure respondent properly processed the entire filing as a return for and a net carryback to we distinguish this case from the cases deciding whether sufficient information was provided by the taxpayer for the commissioner to compute the correct_tax liability for the year at issue see 321_us_219 unsigned return that discloses no information relating to a taxpayer’s income not a return 309_us_304 incorrect form nevertheless constituted a return because it contained all the data from which a tax could be computed and assessed although it did not purport to state any amount due as tax 72_tc_818 unsigned return form_1040 with attachments containing frivolous arguments did not constitute a tax_return moreover we disagree that the filing was invalid petitioners signed the form_1045 included in the filing under penalty of perjury petitioners also submitted payment of the dollar_figure tax_liability reported on the filing respondent 13petitioners also attempt to distance themselves from the hoyt organization by challenging the validity of the filing they argue that they were duped by hoyt and that the filing was made without their consent hoyt did not file the return on petitioners’ behalf however the return was mailed from petitioners’ home in hempstead texas rather than from any of the hoyt office locations accepted the filing and properly processed it as the return for and a refund claim for consistent with this processing respondent accepted the dollar_figure check for liability and issued petitioners the dollar_figure refund for petitioners cannot now argue that the filing was invalid as a defense against the penalties furthermore petitioners have failed to establish that they otherwise filed a valid_return for petitioners have not raised a valid partner-level defense against the penalties as petitioners have conceded their actions constituted a lack of due care and failure to do what a reasonable or prudent person would have done we accordingly sustain respondent’s determination that petitioners are liable for the accuracy-related_penalties for the relevant years in reaching our holding we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing and petitioners’ concessions decisions will be entered for respondent
